December 22, 2015 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated June 28, 2007 regarding the sale of shares of the PMC Core Fixed Income Fund and our opinion dated August 24, 2009 regarding the sale of shares of the PMC Diversified Equity Fund, each a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are experts or within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C.
